Case 2:20-cv-07076 Document 1-4 Filed 06/10/20 Page 1 of 2 PagelD: 95

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SALERNO MEDICAL ASSOCIATES, LLP, | Docket No.

Plaintiff,
Civil Action

DECLARATION OF
INTEGRITY PRACTICE SOLUTIONS, LLC; DARLENE SERRANO REITER
INTEGRITY MEDICAL SYSTEMS, LLC;
CHINTAN TRIVEDI; JOHN DOES 1-10; and
ABC CORPORATIONS 1-10,

Defendants.

 

 

I, Darlene Serrano Reiter, of full age, declare as follows:

L, For nearly two decades, I have been employed by the plaintiff, Salerno Medical
Associates, LLP (“SMA”), in the above-captioned matter. My current title is Practice
Development Manager. In that role and prior SMA roles, I have been involved in SMA’s
administration and ongoing review of its contractual arrangements with SMA’s vendors,
including, at times, defendants, Integrity Medical Systems, LLC (“IMS”) and Integrity Practice
Solutions, LLC (“IPS”), and their owner, co-defendant Chintan Trivedi (“Mr. Trivedi’). I have
personal knowledge of the facts I declare herein.

2. Over the course of SMA’s and IMS’s years’ long business relationship, SMA has
entrusted IMS with the protected health information (“PHI”) of approximately 16,000 patients.
Such PHI includes, without limitation, patients’ names, patients’ telephone numbers, patients’
addresses, patients’ medical records, patients’ radiograph images, laboratory results, and other
information and documents regarding a patient’s health status and the provision of, and payment

for, medical services provided to patients (the “SMA Patient Data”).
Case 2:20-cv-07076 Document 1-4 Filed 06/10/20 Page 2 of 2 PagelD: 96

3, On Friday, October 11, 2019, in an effort to facilitate a resolution of a billing
dispute that had emerged between my employer, SMA, and IMS, IPS, and Mr. Trivedi, I
attended a meeting with Mr. Trivedi, SMA’s legal counsel, Alexander Salerno, M.D. (SMA’s
owner), and others. Unfortunately, however, the parties did not resolve the billing dispute during
this meeting.

4. On Monday, October 14, 2019, I engaged in a lengthy telephone conversation
with Mr. Trivedi to follow-up on the October 11, 2019 meeting.

5. During that call, Mr. Trivedi affirmatively threatened to ““dump” the SMA Patient
Data from IMS servers if SMA refuses to pay amounts Mr. Trivedi claims that SMA allegedly
owes to IMS and IPS. Mr. Trivedi also made clear that, at a minimum, he would never release

the SMA Patient Data to SMA unless and until SMA acquiesces to his extortionary demands.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 

Dated: June 10, 2020 A) Sse" _n_&
DarleneSesrano Reiter

 
